TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


NO. 03-10-00500-CR


Ex parte Jerry Wilson a/k/a Steve Parker




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 39,082, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Jerry Wilson a/k/a Steve Parker has filed what he styled a "Petition for Discretionary
Review" asking this Court to review a trial court's recommendation regarding a writ of habeas
corpus that he filed under article 11.07 of the code of criminal procedure.  See Tex. Code Crim. Proc.
Ann. art. 11.07 (West Supp. 2010).  This Court has no jurisdiction over article 11.07 writ
applications, which must be filed in the district court and then forwarded to the court of criminal
appeals for a ruling.  Id. art. 11.07, § 3; see also Watson v. State, 96 S.W.3d 497, 500 (Tex.
App.--Amarillo 2002, pet. ref'd) (explaining that appellate court did not have jurisdiction over
claims because relief sought amounted to habeas relief). 
	Accordingly, we dismiss Wilson's petition for want of jurisdiction. 

  
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 29, 2010
Do Not Publish